Citation Nr: 1236155	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  05-03 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for bilateral hearing loss, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for hypertension, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for recurrent urticaria.

4.  Entitlement to an increased disability rating for bronchial asthma, evaluated as 10 percent disabling prior to June 7, 2010, and as 30 percent disabling beginning June 7, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to February 1971, and from August 1976 to August 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which in pertinent part continued a 10 percent rating for hypertension, a noncompensable rating for bronchial asthma, a noncompensable rating for recurrent urticaria, and a 20 percent rating for bilateral hearing loss.

In January 2010, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The issue of entitlement to an increased rating for recurrent urticaria is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the appeal period, the Veteran has had, at worst, Level IV hearing loss in the right and left ears.

2.  The Veteran's hypertension is not manifested by diastolic pressure of predominantly 110 or more, or; systolic pressure of predominantly 200 or more.

3.  Prior to June 7, 2010, the Veteran's bronchial asthma was not manifested by FEV-1 of 56 to 70 percent predicted or FEV-1/FVC of 56 to 70 percent; nor was there daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  

4.  For the period beginning June 7, 2010, the Veteran's bronchial asthma was not manifested by FEV-1 of 40-to 55-percent predicted or FEV-1/FVC of 40 to 55 percent; nor was there at least monthly visits to a physician required for exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

2.  The criteria for a disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

3.  Prior to June 7, 2010, the criteria for a disability rating in excess of 10 percent for bronchial asthma are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 (2011).

4.  For the period beginning June 7, 2010, the criteria for a disability rating in excess of 30 percent for bronchial asthma are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an August 2003 letter.  The Veteran was notified of all elements of the Dingess notice, and the surviving elements of Vazquez-Flores notice, including the disability-rating and effective-date elements of the claims in a May 2011 letter.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

There was a timing deficiency in that the May 2011 letter was sent after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claims in a supplemental statement of the case issued in May 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  Additionally, the Veteran was provided proper VA examinations in August 2003, February 2004, August 2004, and June 2010, to evaluate his bilateral hearing loss, hypertension and bronchial asthma.

Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remand, the Veteran was provided current VA examinations in June 2010.  The RO also obtained treatment records from the VA Medical Center in Jackson, Mississippi dated from March 2004 to February 2011.  Therefore, the Board finds that VA has complied with the January 2010 remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The rating schedule authorizes the assignment of a 0 percent (noncompensable) evaluation in every instance in which the rating schedule does not provide such an evaluation and the requirement for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Bilateral Hearing Loss

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2011).

The Veteran was afforded a VA audiological examination in August 2003 in response to his claim for an increased rating.  The following audiometric findings were reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	10	15	65	65	38.75
Left (db):	20	40	55	60	43.75

Speech audiometry results revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  The diagnosis was moderate to severe sensorineural hearing loss in the right and left ears.

These values do not meet the criteria of 38 C.F.R. § 4.86(a) or (b) for exceptional patterns of hearing impairment.  Applying these values to the rating criteria results in a numeric designation of level I in the right and left ears.  See 38 C.F.R. § 4.85, Table VI (2011).  Application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 0 percent.

The Veteran was afforded another VA audiological examination in February 2004.  The following audiometric findings were reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	20	20	65	60	41
Left (db):	15	35	60	65	44

Speech audiometry results revealed speech recognition ability of 70 percent in the right ear and 72 percent in the left ear.  The diagnosis was bilateral high frequency sensorineural hearing loss.

These values do not meet the criteria of 38 C.F.R. § 4.86(a) or (b) for exceptional patterns of hearing impairment.  Applying these values to the rating criteria results in a numeric designation of level IV in the right and left ears.  See 38 C.F.R. § 4.85, Table VI (2011).  Application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 10 percent.

The Veteran was afforded another VA audiological examination in August 2004.  The following audiometric findings were reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	15	20	65	55	39
Left (db):	15	30	60	70	44

Speech audiometry results revealed speech recognition ability of 60 percent in the right ear and 40 percent in the left ear.  He was diagnosed again with bilateral high frequency sensorineural hearing loss.  The Board notes that the examiner indicated that only the puretone evaluations should be used for rating purposes.

These values do not meet the criteria of 38 C.F.R. § 4.86(a) or (b) for exceptional patterns of hearing impairment.  Applying these values to the rating criteria results in a numeric designation of level I in the right ear and level II in the left ear.  See 38 C.F.R. § 4.85, Table VIA (2011).  Application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 0 percent.
The most recent measurements of the Veteran's hearing ability in the record come from the VA audiological examination conducted in June 2010, in accordance with the Board's January 2010 remand.  The evaluation produced the following audiometric findings: 

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	20	30	75	70	49
Left (db):	20	35	65	65	46

Speech recognition ability of 68 percent in the right ear and 70 percent in the left ear was reported.  The diagnosis was mild to moderately severe bilateral sensorineural hearing loss for the frequencies 2000 hertz through 4000 hertz.

These values do not meet the criteria of 38 C.F.R. § 4.86(a) or (b) for exceptional patterns of hearing impairment.  Applying these values to the rating criteria results in a numeric designation of level IV in the right and left ears.  See 38 C.F.R. § 4.85, Table VI (2011).  Application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 10 percent.

Accordingly, there has been no point in the appeal period when the disability met or approximated the criteria for a rating in excess of 20 percent.  The Board has considered whether a "staged" rating is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The record, however, does not support assigning different percentage disability ratings during the period in question.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.21 (2011).

Hypertension

The Rating Schedule provides that a 10 percent evaluation is warranted if diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or if there is a history of diastolic pressure predominantly 100 or more and continuous medication is required for control.  A 20 percent evaluation is warranted if diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  A 40 percent evaluation is warranted if diastolic pressure is predominantly 120 or more.  38 C.F.R. § 4.104, Code 7101 (2011).

A recent amendment to Diagnostic Code 7101, Note (3), directs that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease.  As service connection has not been granted for heart disease, and no evidence of hypertensive heart disease was noted on the most recent examination, the amendment to the regulations has no impact in this case.  See 38 C.F.R. § 4.104, DC 7101 (2011).

The Veteran was afforded a VA examination in August 2003 in response to his claim for an increased rating.  He reported that he was taking Diltiazem 240mg daily, and that he followed a low salt/low cholesterol diet.  He denied any known heart problems or a myocardial infarction.  He complained of occasional swelling of the right leg, and occasional dizziness when bending over.  There was no history of syncope.  He also complained of occasional dyspnea on exertion if he got too hot in the yard and fatigue.  He reported that he quit smoking in 1974 after smoking cigars for five years.  There was no history of paroxysmal nocturnal dyspnea.  Blood pressure readings on examination were 164/94, 154/100 sitting, and 160/100 reclining.  He was diagnosed with hypertension.

On VA examination in August 2004, the Veteran reported that he was on Diltiazem 240mg, but that he had been out of medication for three to four months.  He also reported that he followed a low-salt diet.  He denied any heart problems or myocardial infarction.  He also denied any peripheral swelling, but did complain of swelling of his hands.

On physical examination, blood pressure was 144/100 mmHg, 136/94 mmHg sitting, and 134/90 mmHg reclining.  Cardiac examination revealed a regular rate without murmur, rub or gallop.  PMI was not displaced, precodrium was not hyperactive, and there was no peripheral edema.  He was diagnosed again with hypertension.

The Veteran was afforded his most recent VA examination in June 2010, in accordance with the Board's January 2010 remand.  The examiner noted that the Veteran had been asymptomatic concerning his hypertension.  He also noted that there was no history of stroke or heart disease.  The Veteran reported that he was taking Diltiazem SA 180mg as needed daily, and that his blood pressure had not been controlled.  

On physical examination, the precordium was normal in appearance.  The PMI was nonpalpable.  No heaves, thrills or shocks were noted; no murmurs, gallops, clicks or rubs were audible; there was no jugular venous distention at 30 degrees; and there were no audible carotid bruits.  Pedal pulses were full and equal bilaterally, and there was no peripheral edema.  Blood pressure readings were as follows: left arm sitting 149/99 mmHg; supine 150/90 mmHg; standing 150/95 mmHg.

The examiner diagnosed hypertension, essential; moderate severity.  The examiner also noted that the Veteran was able to engage in activities of daily living without restriction.  He also noted that the Veteran was working, and opined that from a general medical standpoint, he was unable to define any disability related to hypertension that would interfere with the Veteran's ability to perform his usual employment.

The evidence does not show that the Veteran has had blood pressure readings with a diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more at any time during the appeal period.  Consequently, a rating in excess of 10 percent is not warranted.  

Bronchial Asthma

The Veteran's bronchial asthma has been assigned a 10 percent disability rating prior to June 7, 2010, and a 30 percent disability rating beginning June 7, 2010 under 38 C.F.R. § 4.97, Diagnostic Code 6602.  

Under Diagnostic Code 6602, a 10 percent rating is for assignment where pulmonary function testing shows FEV-1 of 71-to 80-percent predicted; FEV-1/FVC of 71 to 80 percent; or the requirement for intermittent inhalational or oral 
bronchodilator therapy.  A 30 percent rating requires FEV-1 of 56-to 70-percent predicted; FEV-1/FVC of 56 to 70 percent; the requirement of daily inhalational or oral bronchodilator therapy; or the requirement of inhalational anti-inflammatory medication.  A 60 percent rating is warranted under Diagnostic Code 6602, if FEV-1 is 40-to 55-percent predicted; FEV-1/FVC is 40 to 55 percent; at least monthly visits to a physician are required for exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

With respect to pulmonary function testing, the record contains reports of VA examinations during the period on appeal conducted in August 2003, February 2004, August 2004 and June 2010.  As discussed below, neither these examination reports nor any other evidence reflects findings which would warrant a higher rating for either period on appeal for the Veteran's reported asthma.  

Period prior to June 7, 2010

During VA examination in August 2003, the Veteran reported asthma attacks once a month, especially when out in the heat, with fall and spring being the worst times of the year for him.  He also reported that his last asthma attack was four weeks prior, which he described as shortness of breath, dizziness, being "stopped up" and wheezing.  He indicated that he sat down and relaxed for relief.  He also reported having pneumonia in 1991 or 1992, and denied any history of tuberculosis, cough, or history of hemoptysis.  He also indicated that he was not on asthma medication.

On physical examination, lungs were clear to auscultation and percussion, without rales, rhonci or wheezes.  Pulmonary function testing (PFT) showed FEV-1 of 34.7 percent predicted, and FEV1/FVC of 39.  However, the examiner suggested that PFTs be repeated for rating purposes because there was evidence of submaximal effort.  The diagnosis was past history of asthma. 

PFTs were repeated in February 2004.  FEV-1 was 52 percent predicted, and FEV1/FVC was 46.  The examiner noted that the results, while better than the August 2003 PFTs, still showed evidence of suboptimal effort.

As such, the Veteran was afforded a VA respiratory examination again in August 2004.  At that time, he reported asthma attacks on average, approximately once every two to three months, which occurred on over-exertion or around cut grass.  He also reported that he was treated in the hospital for an asthma attack approximately three months earlier, with a shot and two or three nitroglycerines and prescribed Ibuprofen.  He denied being on any medication for asthma at that time, and denied a cough.  He complained of shortness of breath daily on exertion.  He reported that he could walk about 50 yards before he was limited by his shortness of breath and back problems.  

PFT's performed at that time revealed FEV-1 of 100 percent, and FEV1/FVC of 75.  The examiner noted that PFTs were normal.

As the August 2003 and February 2004 PFTs were found to contain evidence of submaximal and suboptimal effort, the Board finds that they are inadequate for rating purposes.  Therefore, the only adequate findings for this period on appeal come from the August 2004 VA examination.  

As FEV-1 was 100 percent and the reported FEV1/FVC was no less than 75 percent during the August 2004 examination, the Board finds that the PFT results do not show a basis for a rating in excess of 10 percent prior to June 7, 2010.

Given the absence of PFT results which meet the criteria for an increased rating, the 
Board must turn to other criteria under the current rating schedule to determine if a higher rating is warranted.  

A review of the medical records shows does not show that the Veteran has required daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication for his asthma.  In fact, on examination in August 2003 and August 2004, the Veteran denied being on any medication for his reported asthma.
Based on such findings, the Board concludes that the criteria for a rating in excess of 10 percent are not met or approximated under the current regulations prior to June 7, 2010.  

Period beginning June 7, 2010

The Veteran was afforded his most recent VA respiratory examination in June 2010, in accordance with the Board's January 2010 remand.  The Veteran reported that he noticed wheezing to a mild degree and slight shortness of breath after walking 1/2 mile.  He also reported that in the past he had used a metered one dose inhaler with albuterol on an as needed basis.  He complained at that time of wheezing once or twice per week, but indicated that he had been out of his medication for almost one year.  He also reported that freshly cut grass and exertion sometimes precipitated his wheezing.  He claimed that since the onset of his asthma, he had required 3-4 trips to the emergency room, with the last such episode occurring about three years earlier.  He denied any history of hospitalization for asthma, and denied any history of tuberculosis.  

On physical examination, his chest was symmetrical with good expansion on inspiration, lungs were clear to auscultation and percussion; there was no observed use of accessory muscles of respiration; and there was no clubbing of the digits.  

PFT's performed at that time revealed FEV-1 of 70.6 percent predicted, and FEV1/FVC of 72.  

The examiner diagnosed bronchial asthma; mild severity, and opined that the Veteran was able to engage in activities of daily living without restriction.  He also noted that the Veteran was working, and opined that from a general medical standpoint, he was unable to define any disability related to asthma that would interfere with the Veteran's ability to perform his usual employment.

As the reported value of FEV-1 and FEV1/FVC was no less than 70 percent predicted, the PFT results do not show a basis for a rating in excess of 30 percent for the period beginning June 7, 2010.  

Given the absence of PFT results which meet the criteria for an increased rating, the 
Board must turn to other criteria under the current rating schedule to determine if a higher rating is warranted.  

A review of the medical records shows does not show that the Veteran has had monthly visits to a physician for asthma symptoms.  Furthermore, the Veteran does not contend and the evidence does not show that the Veteran has required daily inhalational bronchodilator therapy or that he has been taking corticosteroids.  In fact, as noted above, on examination in June 2010, the Veteran reported that he had used an albuterol inhaler on an as needed basis in the past, but he also reported that he had not used the inhaler in almost a year.

Based on such findings, the Board concludes that the criteria for a rating in excess of 30 percent are not met or approximated under the current regulations for the period beginning June 7, 2010.  

Although the Board has carefully considered the Veteran's contentions regarding the extent of his asthma, for the reasons stated above, the Board finds that an increased rating is not in order.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

Here, the record reflects that the Veteran has not required frequent hospitalizations for his disabilities and that the manifestations of the disabilities are consistent with those contemplated by the rating criteria which have been applied in this case.  During his VA respiratory examination in June 2010, the Veteran reported that since the onset of his asthma, he had required 3-4 trips to the emergency room, however he denied any history of hospitalization for asthma.

The Veteran has not reported any symptoms outside of those contemplated by the rating schedule.  No other factors have been reported that are outside the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted.  In reaching these conclusions the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  38 U.S.C.A. § 5107(b) (West 2002).

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case there is no evidence that a service connected disability has caused unemployability.  During his June 2010 VA respiratory and hypertension examinations, the Veteran reported that he was working for FEMA in the mitigation department, and the examiner opined that from a general medical standpoint, he was unable to define any disability related to his asthma or hypertension that would interfere with the Veteran's ability to perform his usual employment.  There is also no evidence that the Veteran's bilateral hearing loss has caused unemployability.  As there has been no allegation or evidence of unemployability attributable to the Veteran's service-connected left shoulder disability, the Board finds that further consideration of entitlement to a TDIU is not required.


ORDER

An increased rating for bilateral hearing loss is denied.

An increased rating for hypertension is denied.

An increased rating for bronchial asthma is denied.


REMAND

The Veteran's service-connected recurrent urticaria is rated under Diagnostic Code (DC) 7806, which provides that in addition to the applicable rating criteria under DC 7806, the condition can also be rated as disfigurement of the head, face, and neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118.  

The Veteran underwent VA skin examinations in August 2003, August 2004 and June 2010.  During these examinations, he reported that his skin disorder involves hives, itching and swelling of the lips and throat, and a rash that can occur on any area of his body, including his face.  None of the examinations provided sufficient information for rating the disability under Diagnostic Code 7800.  Specifically, the examination reports did not include information as to the 8 characteristics of disfigurement and color photographs were not made.

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected recurrent urticaria, a remand is warranted for the AMC or RO to make an additional attempt to provide the Veteran with a contemporaneous examination with findings responsive to the applicable rating criteria.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

When a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  Ardison v. Brown, 6 Vet. App. 405, 407.  In Ardison, the Court found that an examination during the remission phase of the condition did not "accurately reflect the elements of the present disability."  Id.

In this case, the Veteran has reported that his skin condition occurred more in the spring and early winter, but none of his examinations have been in the spring or early winter.  As such, the Veteran should be scheduled for a VA examination in the spring or early winter, if possible, so that his disability may be evaluated during a period of exacerbation.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current severity of his service-connected recurrent urticaria.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's skin disability.  The examiner must report the percentages of the Veteran's entire body and of the exposed areas that are affected by the service- connected skin disability.  With regard to the head, face and neck; the examiner should note whether there is visible or palpable tissue loss, gross deformity or distortion of any features or paired features, or any of the 8 characteristics of disfigurement (found in Note 1, 38 C.F.R. § 4.118, DC 7800).  

Any scars that are deep or cause limitation of motion should be measured, and reported.  

The examiner also should note whether the Veteran's skin disability has required the use of systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the extent of that usage during the past 12- month period.  

Color photographs must be associated with the examination report.  The examiner should also report the percentages of the whole body and of exposed areas that are affected by the service connected skin condition.

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to the examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  If the benefit sought on appeal remains denied, a supplemental statement of the case should be issued.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


